IVERS, Judge,
concurring in part and dissenting in part:
I concur -in the result reached by the majority. However, I would have denied the veteran’s application for EAJA fees outright on the basis that, even though the veteran is an attorney, he represented *212himself in this case, and as such must be considered a pro se litigant and therefore ineligible for fees under EAJA. See March v. Brown, 7 Vet.App. 163 (1994) (holding that a non-attorney pro se litigant was not entitled to attorney fees under EAJA); see also Kooritzky v. Herman, 178 F.3d 1315 (1999) (holding that a pro se attorney could not recover attorney fees under EAJA); cf. Kay v. Ehrler, 499 U.S. 432, 111 S.Ct. 1435, 113 L.Ed.2d 486 (1991) (holding that a pro se attorney litigant could not recover attorney fees under 42 U.S.C. § 1988). Thus, I must dissent from that portion of the opinion which considers the veteran’s petition upon any other basis.